           Case 1:15-cr-00877-PAE Document 315 Filed 05/26/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                     15-CR-877-03 (PAE)
                       -v-
                                                                           ORDER
 EDWIN LEON,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received a letter from Christine Leon on behalf of her son, seeking his

release in light of the COVID-19 epidemic. The Court asks that, by Thursday, May 28, 2020,

defense counsel for Mr. Leon file a letter on the docket of this case addressing whether Mr. Leon

is entitled to compassionate release; and that the Government filed its response by Monday, June

1, 2020.


       SO ORDERED.


                                                          
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: May 26, 2020
       New York, New York
Case 1:15-cr-00877-PAE Document 315 Filed 05/26/20 Page 2 of 4
Case 1:15-cr-00877-PAE Document 315 Filed 05/26/20 Page 3 of 4
Case 1:15-cr-00877-PAE Document 315 Filed 05/26/20 Page 4 of 4
